IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-51128
                            Summary Calendar



                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                 versus

                           JEFFREY K. HEBERT,

                                                   Defendant-Appellant.

                           --------------------
              Appeal from the United States District Court
                    for the Western District of Texas
                          USDC No. W-99-CR-51-1
                           --------------------
                              March 11, 2002

Before DUHÉ, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:1

       Jeffrey K. Hebert appeals his guilty-plea conviction for money

laundering and conspiracy to possess amphetamine with intent to

distribute, violations of 18 U.S.C. § 1956(h) and 21 U.S.C. § 841,

846.       He first argues that the Government breached the plea

agreement by not filing a U.S.S.G. § 5K1.1 motion for downward

departure.      Hebert is mistaken.   The record reflects that the

Government did file such a motion in this case.        Hebert thus has

not shown that the Government breached the plea agreement.



       1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Hebert next argues that the district court erred by not

advising him of the proper maximum sentence that he could receive

and by not ensuring that he was aware of the nature of the charges

to which he was pleading. The rearraignment transcript controverts

this    assertion.     Moreover,   Hebert’s   plea   agreement   also

sufficiently informs him of the nature of the charges against him.

See United States v. Cuevas-Andrade, 232 F.3d 440, 444 (5th Cir.),

cert. denied, 121 S. Ct. 1748 (2001).    Hebert also raises several

sentencing issues that are barred by the waiver-of-appeal provision

found in his plea agreement.   See FED. R. CRIM. P. 11(c)(6); United

States v. Baty, 980 F.2d 977, 979 (5th Cir. 1992).

       Hebert has not shown that he is entitled to relief on any of

the issues he raises.    Accordingly, the judgment of the district

court is

       AFFIRMED.




                                   2